Cooke, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 1968, disqualifying claimant from unemployment insurance benefits. Claimant, a salesman of dresses, received a notice on February 1,1968, directing him to appear for induction into the armed forces on February 13, 1968 and stating: “ You may be found not qualified for induction. Keep this in mind in arranging your affairs to prevent any undue hardship if you are not inducted. If employed, inform your employer of this possibility. Your employer can then be prepared to continue your employment if you are not inducted.” On February 2, 1968, claimant left his employment, allegedly to sell his car and visit relatives at Port Jervis, although he contemplated requesting an extension of time for reporting. He requested postponement of induction on or about February 5, but did not receive notice of its being granted until February 13. Claimant visited the relatives during the week rather than on a weekend. Upon return to his employer, claimant was notified that he had been replaced. What constitutes “ good cause ” within section 593 (subd. 1, par. [a]) of the Labor Law is a question of fact and this court should not disturb its resolution by the board here, since it is supported by substantial evidence. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Cooke, J.